Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 07/12/2019.

Information Disclosure Statement
3.	The references listed in the IDS filed 12/18/2019 has been considered. A copy of the signed or initialed IDS is hereby attached.

Drawings 
4. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)because the reference characters in figures 1-3 have no label. Thus, these elements do not give a viewer to fully understand without substantial analysis of detailed specification. 
A descriptive textual label for each numbered element in these figures would be needed to fully and better understand these figures without substantial analysis of the detailed specification. Any structural detail that is of sufficient importance to be described should be shown in the drawing. Optionally, applicant may wish to include a table next to the present figure to fulfill this requirement. See 37 CFR 1.83.37 CFR 1.84(n)(o) is recited below: 
(n) Symbols. Graphical drawing symbols may be used for conventional elementswhen appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval 
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eintracht et al. (US Patent No. 6,519,050 B1, hereinafter “Eintracht”) in view of Hong et al. (US Patent No. 5,509,111, hereinafter “Hong”).
As to claim 1, Eintracht teaches the claimed limitations:
“A computer implemented color management system comprising:” as a client/server system for reading, measuring and displaying color density of documents (including images) located on a remote file system and accessed over a WAN such as the Internet (column 3, lines 30-46). 
 	“A processor configured to execute computer program code for executing a color management system, including: computer program code configured to provide a user interface configured to receive a user query and provide data from the color data repository in dependence on the user query” as a remote user accesses the web server from the remote viewing station in order to browse the contents of the image database via the image file server. The user makes a request to display a document from the image database within the web 
  	“Computer program code configured to provide a plurality of content interfaces, wherein: each content interface is configured to link a respective remote content data repository storing data on items to the item's respective entry in the color data repository” as a remote user accesses the web server from the remote viewing station in order to browse the contents of the image database via the image file server. The user makes a request to display a document from the image database within the web browser window within the client remote viewing station by specifying the appropriate URL. Note that partial views of the document may be stored in an optional image cache. When a request is received for a document, the image web server first checks to see if the document is already present in the cache. If it is, the document is streamed from the cache. If it is not found in the cache, the document is retrieved from the image database via the image file server (column 12, lines 29-51; see also element 112, 130,132 of figure 2), (column 6, lines 25-40).
	Although Eintracht teaches “predetermined color classification scheme” as Notation Used Throughout Table: TGB Red, Green, Blue (column 5, lines 35-65; claim 17, lines 17-30, claim 41).
 	Eintracht does not explicitly teach the claimed limitation “a color data repository encoding data indexing links on items according to a predetermined color classification scheme; each content interface is configured, upon presentation of a new item by the respective remote content data repository to classify the new item according to the predetermined color 
Hong teaches a color image region management system suitable for retrieving a region having a specified color. Color class is determined for each picture element of image data in which the color data of each picture element is expressed by a trichromatic system. In the trichromatic system, it is determined to which color class the color of the picture element belongs of a plurality of color classes divided on the basis of a perceptual color system. There is a color index memory for constructing tree structure data reaching a root node with blocks each including at least one picture element as a leaf node, and calculating, for each node in the tree structure data and for each color class in regards to the picture elements included in the node, the frequency of picture elements having a color belonging to the color class. The calculated frequency of the picture elements is stored as a color index for each color class (abstract). Tree structure data generating unit has color specification system conversion unit, color class determination unit and tree structure data conversion unit (column 4, lines 34-40; see also figure 1). A table storage means for storing a coloring table having an emphasis column for describing the degree of color emphasis of a domain in a linear graphic image to be colored, and a color coordinate column for describing a color coordinate value in any color space in said domain to be colored for each image element constituting said linear graphic image (column 2, lines 46-54). The coloring table stored in said table storage means describes a group ID used to identify domains to be assigned the same hue color and includes a group ID column for describing a fixed color ID for forced color specification (column 3, lines 56-60). Since the color index of a color class C(Hi, Lj, Sk) is not zero, one leaf node is reached which corresponds to a smallest block having the picture elements of the color class. If the color index is expressed by a binary value which is zero or one this block is recorded as a block to be detected. If the color index is expressed by frequency, the block is recorded as a block to be detected if the block has a frequency exceeding a predetermined threshold value. Accordingly, to detect blocks having the 
For predetermined color classification scheme, example description is given of the conversion between the RGB color specification system, a trichromatic system, and CIE1976 (L*, a*, b*) uniform perceptual color space, a perceptual color system. Conversion from R, G, B to L*, a*, b* is performed according to the following equations (column 4, lines 52-57).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Eintracht and Hong before him/her, to modify Eintracht data indexing links on items according to a predetermined color classification scheme because that would provide a color image region management method suitable for retrieving a region having a specified color, and a retrieval method for fast retrieving the region having a specified color by the use of the color image management method as taught by Hong (column 2, lines 14-21).

As to claim 2, Eintracht teaches the claimed limitations:
 	“Receive color measurement data on an item and to index the item in the color data repository in dependence on the color measurement data” as (column 9, lines 50-65). 

As to claim 3, Eintracht teaches the claimed limitations:
 	“Obtain the color measurement data from received encoded data” as (column 14, lines 41-56), (column 15, lines 12-25). 

As to claim 4, Eintracht teaches the claimed limitations:


As to claim 5, Eintracht teaches the claimed limitations:
 	“Execute a bridge, the bridge being configured to receive a query on a color scheme different to the predetermined color scheme and is responsive to translate the query into the predetermined color scheme” as (column 4, lines 45-60), (column 9, lines 43-65), (column 11, lines 29-42). 

As to claim 6, Eintracht teaches the claimed limitations:
 	“Translate a response to the query into the further color scheme” as (column 1, lines 58-65), (column 3, 7-13), (column 6, lines 11-24). 

As to claim 7, Eintracht teaches the claimed limitations:
 	“Wherein at least one of the content interfaces includes an instance of the bridge to translate between a color scheme of the remote content data repository and the predetermined color classification scheme” as (column 1, lines 58-65), (column 3, 7-13), (column 6, lines 11-24), (column 12, lines 29-51; see also element 112, 130,132 of figure 2), (column 6, lines 25-40). 
Hong teaches (column 2, lines 46-54), (column 4, lines 34-40), (column 3, lines 56-60), (column 10, line 61 to column 11, line 49).



 	“Wherein the remote content data repository indexes items using a color classification scheme different to the predetermined color classification scheme, the bridge transparently translating data at the remote content data repository to the predetermined color classification scheme” as (column 9, line 50 to column 10, line 14). 
Hong teaches abstract, (column 2, and lines 46-54), (column 4, lines 34-40), (column 3, lines 56-60), (column 10, line 61 to column 11, line 49).

As to claim 9, Eintracht teaches the claimed limitations:
 	“Record data and changes to data in the color data repository in a distributed ledger” as (column 10, line 66 to column 11, line 54). 

As to claim 10, Eintracht teaches the claimed limitations:
“Record data in the color data repository on the source of a color classification for the item” (column 10, line 66 to column 11, line 54), (column 11, lines 9-28).
Hong teaches (abstract, column 10, line 61 to column 11, line 49).

As to claim 11, Eintracht teaches the claimed limitations:
 	“Record data on the reliability of the classification, the data on the reliability being obtained from predetermined data on the source of the color classification” as (column 2, lines 8-25) (column 13, lines 33-48). 
Hong teaches (abstract, column 5, lines 33-52).

As to claim 12, Eintracht teaches the claimed limitations:
 	“Wherein each indexed link is uniquely encoded in the color data repository, the color management system being configured, upon provision of the encoded link, to redirect to the 

As to claims 13-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-5, 9, 11, and 12. In addition, Eintracht teaches a method of measuring the color density of a document comprising the steps of storing an original document as a digital representation of a document in a document file in an image database on a server coupled to a network, displaying locally a representation of the original document remotely stored on the server in the document file on a client (column 6, lines 25-40). Therefore these claims are rejected for at least the same reasons as claims 1-5, 9, 11, and 12.

Examiner’s Note
6.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/26/2021											
										
/SHYUE JIUNN HWA/

Primary Examiner, Art Unit 2156